Citation Nr: 0812466	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to December 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2005 rating decision rendered by the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the case was subsequently 
returned to the RO in Roanoke, Virginia.


REMAND

The veteran submitted additional medical evidence after the 
last issuance of a supplemental statement of the case in June 
2006.  The additional evidence includes a discharge summary 
that indicates that the veteran was hospitalized for PTSD in 
May 2007.  On admission he was assigned a Global Assessment 
of Functioning (GAF) score of 25.  GAF scores are based on a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 21 
to 30 are indicative of behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Upon discharge, the summary 
notes that the veteran denied mood symptoms, psychotic 
symptoms, and lethal ideations.  No GAF score, however, was 
reported.  The veteran was last afforded a fee-basis VA 
compensation and pension examination by QTC Medical Services 
in February 2005.  The veteran contends that his PTSD renders 
him unemployable.  

In light of the veteran's recent hospitalization, his prior 
history of hospitalizations for PTSD, and the fact that his 
last VA examination was conducted over three years ago, the 
Board finds that the veteran should be afforded a new 
examination addressing the current severity of his service-
connected PTSD.  A medical opinion should also be obtained on 
whether his PTSD renders him unable to secure or follow a 
substantially gainful occupation.  The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding medical records pertaining 
to treatment or evaluation of his PTSD 
during the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include VA 
treatment records from the Hampton VA 
Medical Center dated from May 2007.  If 
the RO or the AMC is unsuccessful in its 
efforts to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected PTSD.  The claims file 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed. 

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected PTSD from those of 
any non service-connected disorder.

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.

In addition, the examiner should provide 
a global assessment of functioning score 
with an explanation of the significance 
of the score assigned.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal on a de 
novo basis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



